Citation Nr: 1137803	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-13 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred on October 3, 2007, at Flambeau Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969 and from February 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Medical Center, Fee Services Section, in Tomah, Wisconsin.


FINDINGS OF FACT

1.  The Veteran has been service-connected for posttraumatic stress disorder (PTSD), rated at 100 percent disabling, since February 1984.

2.  The medical treatment received by the Veteran at Flambeau Hospital on October 3, 2007, is shown to have been rendered for a medical emergency related to his service-connected PTSD, and federal facilities were not feasibly available to the Veteran at that time.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses for treatment by Flambeau Hospital on October 3, 2007, have been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), 17.120-33.  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans entitled to hospital care or medical services for the reasonable value of such services that are provided by a non-VA facility under the following circumstances:

(a)  For veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1)  For an adjudicated service-connected disability; (2)  For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3)  For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4)  For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in [38 C.F.R.] § 17.48(j); and

(b)  In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  All three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

In support of his claim, the Veteran alleges that the condition for which he sought treatment on October 3, 2007, constituted a life-threatening medical emergency; and at the time he sought treatment, VA facilities were not reasonably available to him.  Specifically, he contends that he was having a panic attack over the possibility that he may have herpes, and that this was aggravating his service-connected PTSD.  He also claims that the nearest VA treatment facility required a four hour car ride, and was not feasible for him under this condition.

An October 3, 2007 VA treatment report noted that the Veteran had called very concerned that he may have genital herpes.  The report noted that the Veteran had severe PTSD, and that this condition was "really making him anxious."  It also noted that since he lived 4 hours away from the VA facility and felt he could not make the trip, the VA physician advised the Veteran to go to his local private clinic for determination of what the condition was for both medical and mental health reasons.  The report further stated:

At first the patient did not want to go anywhere but the VA.  Explained that the mental anguish he is going through is as much of a concern as the physical problems.  That he needs to be eval. sooner than his appointment here on 10/12/07.

A subsequent emergency room report from Flambeau Hospital, dated October 3, 2007, noted that the Veteran sought treatment for his concerns over having herpes.

At the time of this treatment, the Veteran had been rated permanently and totally disabled since February 1984 for PTSD.

In support of the claim, the Veteran has submitted statements indicating that his concern over possibly having herpes was causing him to have a panic attack and aggravating his service-connected PTSD.  The Veteran's contentions are supported by the October 3, 2007  VA treatment report which noted that the Veteran was really anxious, but did not want to go anywhere but the VA.  The report also noted the VA physician's findings that the Veteran had severe PTSD, and that he needed to seek medical attention at the local private clinic for both medical and mental health reasons.  

Whether or not the Veteran actually had an emergency medical condition, both he and the VA physician he spoke to considered it to be an emergency because of his PTSD.

Finally, the Board finds that a federal facility was not shown to be feasibly available to the Veteran on October 3, 2007.  In support of his claim, the Veteran indicated that the nearest VA medical facility required him to make a four hour drive which, in his severely agitated state, was clearly contraindicated.  

The criteria under 38 U.S.C.A. § 1728(a) (1)-(3) having been met, reimbursement is warranted.


ORDER

Payment or reimbursement of private medical expenses incurred October 3, 2007, at Flambeau Hospital is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


